department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date nov uniform issue list legend p r s dear sir or madam contact person identification_number telephone number t eo he b this is in reply to your rulings request of date on p's proposed transfer of all of its assets to r and s pursuant to sec_507 of the internal_revenue_code p r and s are exempt from federal_income_tax under sec_501 of the code and are p will transfer all of its assets to r and s private_foundations under sec_509 of the code p has no expenditure its assets to with two-thirds of its assets to r and one-third of responsibility grants outstanding under sec_4945 of the code after its transfers p will dissolve and intends to voluntarily terminate its private_foundation_status by giving notice to the internal_revenue_service under sec_507 of the code s the following rulings are requested p's transfers of all of its assets to r and s will qualify as transfers under sec_507 under sec_1_507-1 of the income_tax regulations p will not have p will of the code terminated its private_foundation_status and under sec_1_507-4 of the regulations not be subject_to tax under sec_507 of the code under sec_1_507-3 of the regulations p will be treated as making transfers to each of r and s in the proportion that the fair_market_value of the assets transferred to each bears to the fair_market_value of p immediately before the transfer p will be terminated for purposes of sec_507 of the code when p complies with the notification requirements of sec_507 and sec_6043 of the code in the tax_year in which p terminates there will be no tax imposed under sec_507 of the code on p's termination in any_tax year following p's transfer of all of its assets to r and s because p will then have no assets p's transfers of assets to r and s will not constitute a sale_or_other_disposition of property under sec_4940 of the code p's transfers of assets to r and s will not be acts of self-dealing under sec_4941 of the code between p r and or their directors of the code p's transfers of assets to r and s wilt not be jeopardizing investments under sec_4944 p's transfers of all of its assets to r and s will not be taxable_expenditures under sec_4945 of the code and p will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfers of all of its assets sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code are private_foundations subject_to the provisions of chapter of the code sec_507 of the code and sec_1_507-1 of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 and by paying any termination_tax under sec_507 of the code sec_507 of the code impose excise_tax on a private_foundation which voluntarily terminates its private_foundation_status under sec_507 of the code and provides that this sec_507 tax is equal to the lower_of the aggregate tax benefits that have resulted from the private foundation's exempt status under sec_501 of the code or the value of the net assets of the private_foundation sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its net assets is not required to file annual information returns required by sec_6033 of the code for subsequent tax years after its tax_year of such transfer when it has no assets or activities sec_1_507-3 of the regulations provides that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_1_507-3 of private_foundation has transferred all of its assets to another private_foundation in a transfer under sec_507 of the code it is not required to exercise expenditure_responsibility under sec_4945 of the code with respect to such transfer the regulations provides that where a sec_1_507-3 of the regulations provides that if a private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly within the meaning of sec_1_482-1 of the regulations by the same persons who effectively contro the transferor foundation each transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code each transferee is treated as its transferor in the proportion which the fair_market_value of the transferor's assets transferred to the transferee bears to the fair_market_value of all of the transferor's assets immediately before the transfer sec_1_507-3 of the regulations provides that a transfer of assets under sec_507 of the code does not relieve the transferor private_foundation from filing its own final tax_year return as required by sec_6043 of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets under sec_507 of the code sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's private_foundation_status under sec_509 of the code sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation ‘ sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend annual qualifying distributions under sec_4942 of the code for the conduct of exempt purposes revrul_78_387 1978_2_cb_270 describes the carryover of a transferor private foundation's excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3i of the regulations the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 of the code by its share of the transferor foundation's excess qualifying distributions under sec_4942 of the code sec_4944 of the code imposes excise_tax on any jeopardizing investment made by a private_foundation sec_4945 of the code imposes excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 of the code sec_53_4945-6 allows private_foundation to transfer its assets to exempt_organizations under sec_501 of the code including private_foundations pursuant to sec_507 of the code without the transfers being taxable_expenditures under sec_4945 of the code a sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring pre-grant inquiry and post-grant reports as to the grantee private_foundation on its uses of the grant sec_6043 of the code and sec_1_6043-3 of the regulations provides that a private_foundation must file its return with respect to its dissolution analysi sec_1 under sec_507 of the code and sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization or liquidation which includes any significant disposition of or more of the transferor's assets because p will be in such a reorganization by its transfer of all of its assets p's transfer of assets to r and sdollar_figure will be a transfer under sec_507 of the code under sec_1_507-4 of the regulations p's transfer of its assets pursuant to sec_507 of the code will not terminate p's private_foundation_status under sec_509 of the code under sec_1_507-4 of the regulations p's transfer of assets to x and y pursuant to sec_507 of the code will not result in termination_tax under sec_507 of the code s under sec_1_507-3 of the regulations p will be treated as making transfers to each of r and s in the proportion that the fair_market_value of the assets transferred to each bears to the fair_market_value of the assets of p immediately before the transfers under sec_507 of the code and sec_1_507-1 of the regulations p's status as a private_foundation under sec_509 of the code will be terminated under sec_507 of the code when p complies with the notice and requirements of sec_507 of the code under sec_1 a -1 b of the regulations p must file its final annual information_return on form_990-pf pursuant to sec_6043 of the code for the tax_year when p terminates under sec_507 of the code after p has transferred all of its assets to r and s the value of p's assets will be zero thus p's voluntary notice of termination of its private_foundation_status under sec_509 of the code pursuant to sec_507 of the code will not result in tax under sec_507 of the code when p has no assets p's transfer of assets to r and s will not result in tax under sec_4940 of the code p's transfer of assets will be made for exempt purposes to r and s which are organizations exempt from federal_income_tax under sec_501 of the code under sec_53 a of the regulations p is not a disqualified_person under sec_4946 of the code for purposes of sec_4941 of the code because p is exempt from federal_income_tax under sec_501 of the code because p's transfer of assets will not be a transfer to a disqualified_person under sec_4946 of the code p's transfer will not be an act of self-dealing under sec_4941 of the code under sec_4944 of the code p's transfer of its assets to r and s will not be jeopardizing investments or result in tax under that section under sec_53_4945-6 of the regulations a private_foundation can transfer its assets pursuant to sec_507 of the code to an organization exempt from federal_income_tax under sec_501 of the code without the transfer being a taxable_expenditure under sec_4945 of the code thus p's transfer of its assets will not be a taxable_expenditure under sec_4945 of the code or subject p to tax under that section under sec_1_507-3 of the regulations where a private_foundation transfers all of its assets pursuant to sec_507 of the code to one or more organizations exempt from federal_income_tax under sec_501 of the code the transferor private_foundation will have no expenditure_responsibility requirement under sec_4945 of the code thus p will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfer of all of its assets to r and s accordingly we rule that p's transfers of all of its assets to r and dollar_figure will qualify as transfers under sec_507 of the code under sec_1_507-1 of the income_tax regulations p will not have terminated its private_foundation_status and under sec_1_507-4 of the regulations p will not be subject_to tax under sec_507 of the code under sec_1_507-3 of the regulations p will be treated as making transfers to each of r and in the proportion that the fair_market_value of the assets transferred to each bears to the fair_market_value of p immediately before the transfer _ p will be terminated for purposes of sec_507 of the code when p complies with the notification requirements of sec_507 and sec_6043 of the code in the tax_year in which p terminates there will be no tax imposed under sec_507 of the code on p's termination in any_tax year following p's transfer of all of its assets to r and s because p will then have no assets p's transfers of assets to r and s will not constitute a sale_or_other_disposition of property under sec_4940 of the code _ p's transfers of assets to r and s will not be acts of self-dealing under sec_4941 of the code between p r and s or their directors of the code p's transfers of assets to r and s will not be jeopardizing investments under sec_4944 p's transfers of all of its assets to r and s will not be taxable_expenditures under sec_4945 of the code and p will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfers of all of its assets because this rulings letter could help to resolve any questions please keep it permanent records in your this rulings letter is directed only to the organizations that requested it the code provides that this rulings letter may not be used or cited as precedent sec_61 k of sincerely signed terrell m berkovsky terrell m berkovsky manager exempt_organizations technical group
